department of the treasury internal_revenue_service commerce street dallas tx form tax_year s ended december perenn to cantract contact telephone number uil number release date date certified mail dear we have completed our examination of your form_990 for the periods ended december it has been determined that your exempt status should be revoked the previous report of examination issued on june you have concurred with our determination by signing form_6018 consent to proposed adverse action on july from federal_income_tax under sec_501 of the internal_revenue_code has been revoked effective january a copy of which is enclosed accordingly your exemption states the basis for the revocation you are required to file federal_income_tax return form_1120 with the internal_revenue_service center we have secured the delinquent forms for the periods ended december remember the internal_revenue_code sec_277 may limit your deductions and december december when filing future returns you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to o t taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if we do not hear from you within days of the date of this letter this determination will be considered final and no further action will be required please keep a copy of this report with your permanent records if you have any questions regarding this matter please contact the person whose name and telephone number are shown above enclosure s publication wendt yoursy nanette m downing director eo examination tax_exempt_and_government_entities_division department of the treasury internal_revenue_service capitol st ste stop 4710o0ma omaha ne date taxpayer_identification_number form tax_year s ended december person to contact id number contact numbers telephone fax certified mail return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exernpt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog nurther bsd1v e i you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the mast convenient time to call if we need to contact you if you write please provide a telephone number and letter catalag number 34801v thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number v form 886a department of the treasury - internal revenue schedule no or exhibit explanation of items service name of taxpayer ein whether c of the internal_revenue_code qualifies for exemption under section _ the the articles provide that the facts the the articles on august _ common purpose for pleasure and recreation to operate a golf course establishing an organization which is described in sec_501 the november of and incorporated communities with a population of big_number or less each member will purchase a stock certificate for dollar_figure below obtained their exempt status in the membership is any person of legal_age that resides in the rural_area was created with articles of incorporation was created for the has five classes of membership as shown the family membership- membership is available to parents and all unmarried children and students the membership entitles all such members to participate in all associated activities single- membership is available to unmarried and non-students the benefits are the same as the family membership social- membership is available to one or more non-golfing family members the membership entitles such member and family to participate in all association activities except golf and golf cart stall rental college student- membership is available to bona_fide college students who do not qualify under a family membership the membership entitles such member to the same benefits as a single membership high school- membership is available to bona_fide high school students not past graduation who do not qualify under a family membership the membership entitles such member to unlimited golf participation only rules and fees residents within the original stockholders in order to participate in association activities anyone living outside of this area may become stockholders by purchasing a fully paid stock certificate or may participate in association activities by paying appropriate membership fee or green fee non stockholders living inside the paying green fees boundaries must become ice in ea onl ar n lay the minutes have discussed the expenses they have increased their dues in the past years since surrounding areas have golf courses they are in competition for the rural members in the area has been struggling to keep the cash_flow above their the chart below shows the total income reported on the forms and the amount of non- member income received for years ending december member income is on the right side under ubi income the non- and form 886-arrev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal revenue schedule no or exhibit explanation of items service name of taxpayer ein gross_receipts txpd form_890 gross_receipts line 1d 6a 6a t0a non-member income test percentage ubi income gross_receipts oo es test ee _ ae qo taper green fees tournament tne interest cait rentals total 10a - ewe bar sales rentals hever ncnnnacnacmmennen ee eee txpd form990 gross_receipts _ lne ie sec_2 2--i itst ‘is é‘ér erc _ ubi income gross_receipts _ test a _ green fees ____ tournament interest _ 10a __ sales rentals _ txpd form_990 gross_receipts line 1d -_ ___ test _ on percentage __ublincome gross_receipts _ - nue ees owen green fees tournament - cart rentals bar sales rentals total _ the gross_receipts were taken from all the forms from removed the refunds for and took the unrelated_business_income ubi from the poa’ s work papers offs to ofdollar_figure ofdollar_figure not income form 886-arrev deparunent of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer explanation of items ein the forms from were used to compute the ubi the percentages for the ubi gross_receipts_test for unrelated_business_income ubi gross_receipts_test the poa’s work papers were used to compute the and the to are as follows and as shown above to sec_501 clubs organized for pleasure recreation and other nonprofitable purposes substantially ali of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder regs sec_1_501_c_7_-1 social clubs a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisernent or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption reg sec_1_501_c_7_-1 sec_277 deductions incurred by certain membership organizations in transactions with members sec_277 general_rule -in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members if for any taxable_year such deductions exceed such income the excess shall be treated as a deduction attributable to furnishing services insurance goods or other items of value to members paid_or_incurred in the succeeding taxable_year the deductions provided by sec_243 sec_244 and _245 relating to dividends received by corporations shall not be allowed to any organization to which this section applies for the taxable_year revproc_71_17 1971_1_cb_683 describes the record-keeping requirements for social clubs exempt under sec_501 with respect to nonmember use of their facilities it sets forth guidelines for determining the effect of gross_receipts derived from form 886-airev deparment of the treasury - imernal revenue service page -3- form 886a department of the treasury - internal revenue schedule no or exhibit explanation of items service name of taxpayer ein public use of the club's facilities on exemption and liability for unrelated_business_income_tax gross_receipts_test public law sec_501 was amended in by public law to provide that sec_501 organizations could receive some outside income without losing their exempt status senate report no 2d session 1976_2_cb_597 explains that a social_club is permitted to receive up to percent of its gross_receipts including investment_income from sources outside of its membership without losing its tax-exempt status it is also intended that within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public nonmembers in effect the latter modification increases from percent rev_proc c b to percent the proportion of gross_receipts a club may receive from making its club facilities available to the generai public without losing its tax exempt status the senate report also states that it is not intended that these organizations should be permitted to receive within the percent or percent allowances income from the active_conduct of businesses not traditionally carried on by these organizations in cases where an organization’s nontraditional income would cause the organization to exceed the or percent allowances consideration should be given as to whether the organization continues to be substantially operated for sec_501 c purposes according to the committee reports where a club receives income from other sources non- traditional or unusual including income from the sale of its clubhouse or similar facility that income is not to be included in the formula that is such income is not to be included in either the numerator or the denominator for purposes of computing the or percent allowances the committee reports provide that gross_receipts include charges admissions membership fees dues assessments investment_income such as dividends rents and similar receipts and normal recurring capital_gains on investments but excluding initiation fees and capital contributions where college fraternities or sororities charge membership initiation fees but not normal dues such fees will be included in their gross_receipts notwithstanding that initiation fees are ordinarily excluded senate report 2d session 1976_2_cb_599 government's position based on the facts of the examination the organization does not qualify for exemption since the operations were more than substantial for non-members the has operated from c because the ubi gross_receipts are over the three years revocation was recommend effective january above the provisions for non-member income described in irc for non-member income for to the public law and senate report no amended sec_501 as of october receiving of its income for use of club facilities from non-members this organization provide that to be exempt under sec_501 a club is limited to form 886-avres department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal revenue schedule no or exhibit explanation of items service name of taxpayer ein substantially exceeded the consecutive years limitation from non-member income for three discussed the issue with the poa and the taxpayer and they agreed the non-member income exceeded the gross_receipts limitations poa has been compliant and sent in converted forms for the december tax periods and conclusion the status of c should be revoked effective january the provisions for exempt purposes the member income for three consecutive years therefore no longer qualifies to be exempt exceeded the amount of allowable non- because it did not operate within as an organization described under section the per sec_277 of the internal_revenue_code code a non-exempt organization that is a membership_organization is allowed a deduction for expenses that relate to the operation of the organization for its members sec_277 states that in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to the taxable_year members and which is attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members not exempt from taxation deductions for when completing the form_1120 the organization must divide the income and expenses a loss from the membership between the member and non-member activities if there is activity it cannot be used to offset the income from the non-member activities a loss on the member activity can be carried forward to a later year to be taken against member income form_1120 u s_corporation income_tax returns for years ending december later is due no later than the day of the month following the close of the organization's tax_year and form 886-arrev -63 department of the treasury - internal_revenue_service page -5-
